Swayze, J.
(dissenting). The issue on the plea of not guilty involved the question whether the defendant could act willfully, i. e., with malice aforethought, to use the ancient expression. Slight as the evidence might be as to the mental incapacity of the defendant, it was. in character the same as is presented in all cases where the defence is insanity. In such eases the question of guilt or innocence of the crime generally is always left to the jury. In the present case the trial judge withdrew the general question from the jury and permitted them only to deal with the degree of murder so far as the evidence relating to mental capacity is concerned, and he read from a charge of Justice Magie on the subject of the effect of drunkenness. Drunkenness is the voluntary act of the individual; there is no presumption and no evidence in this case that the mental incapacity of the defendant, if he was mentally incapable, was the result of his voluntary act. Whether or not he ¡was incapable was for the jury. To me the case of idiocy or mental incapacity is as .much for the jury on the question of criminal intent as in the case 'of insanity. Shocking as the case is, I cannot bring myself to sustain a conviction which I think is not based on a proper statement of the law. Justices Minturn and Kalisch concur m this dissent.
For affirmance — The Chief Justice, TRENOilaed, Ber-geN, Black, IyatzeNbaoh, White, IIei’peNheimer, Williams, "Taylor, GaedNer, Acezerhon, JJ. 11.
For reversal — Sway'ze, MiNturn, Kalisch, JJ. 3.